Exhibit 10.15.3

EXECUTION VERSION

AMENDMENT NUMBER TWO

to the

Master Repurchase Agreement

Dated as of December 14, 2005,

among

AMERICAN HOME MORTGAGE CORP.,

AMERICAN HOME MORTGAGE ACCEPTANCE, INC.,

AMERICAN HOME MORTGAGE INVESTMENT CORP.,

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

This AMENDMENT NUMBER TWO is made this 13th day of December, 2006, among
AMERICAN HOME MORTGAGE CORP., AMERICAN HOME MORTGAGE ACCEPTANCE, INC. and
AMERICAN HOME MORTGAGE INVESTMENT CORP. (each, and jointly and severally, the
“Seller” or the “Sellers”) and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., (the
“Buyer”), to the Master Repurchase Agreement, dated as of December 14, 2005, by
and among the Sellers and the Buyer as amended (the “Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.

RECITALS

WHEREAS, the Sellers have requested and the Buyer has agreed to amend the
Agreement to extend the termination date thereunder, as more specifically set
forth herein; and

WHEREAS, the Sellers and the Buyer have agreed to amend the Agreement as set
forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Effective as of December 13, 2006, the definition of “Termination
Date” in Section 2 of the Agreement is hereby amended to read in its entirety as
follows:

“Termination Date” shall mean (i) January 15, 2007, (ii) such earlier date on
which Buyer may elect, in its sole discretion, by providing thirty (30) days’
prior written notice to Seller or (iii) such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

SECTION 3. Further Acts, Fees and Expenses. In connection with this Amendment,
Sellers agree to pay to the Buyer all fees and out of pocket expenses incurred
by the Buyer in connection with this Amendment Number Two (including all
reasonable fees and out of pocket costs and expenses of the Buyer’s legal
counsel incurred in connection with this Amendment Number Two), in accordance
with the Agreement.



--------------------------------------------------------------------------------

SECTION 4. Effectiveness of Amendment. This Amendment Number Two shall be
effective upon the Buyer’s receipt of the fees and expenses pursuant to
Section 3 above.

SECTION 5. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

SECTION 7. Representations. The Sellers hereby represent to the Buyer that as of
the date hereof, the Sellers are in full compliance with all of the terms and
conditions of the Agreement and no Default or Event of Default has occurred and
is continuing under the Agreement.

SECTION 8. Governing Law. This Amendment Number Two shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

SECTION 9. Counterparts. This Amendment Number Two may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sellers and the Buyer have caused this Amendment Number
Two to be executed and delivered by their duly authorized officers as of the day
and year first above written.

 

SELLERS: AMERICAN HOME MORTGAGE CORP. By:   /s/ Stephen A. Hozie Name:   Stephen
A. Hozie Title:  

Executive Vice President

& Chief Financial Officer

AMERICAN HOME MORTGAGE

ACCEPTANCE, INC.

By:   /s/ Stephen A. Hozie Name:   Stephen A. Hozie Title:  

Executive Vice President

& Chief Financial Officer

AMERICAN HOME MORTGAGE

INVESTMENT CORP.

By:   /s/ Stephen A. Hozie Name:   Stephen A. Hozie Title:  

Executive Vice President

& Chief Financial Officer

BUYER:

GREENWICH CAPITAL FINANCIAL

PRODUCTS, INC.

By:   /s/ Anthony Palmisano Name:   Anthony Palmisano Title:   Managing Director